Mr. Justice Robb
delivered the opinion of the Court:
Appeal from a decision of the Patent Office denying registration of the word “Kanelasscs” as a trademark for food syrup.
The syrup to which this mark is applied is made from sugar cane. • We think the test is whether the words, “cane molasses,” would be registerable. Obviously they would not, for these words would aptly describe applicant’s product, which is cane molasses or cane syrup. We have1, repeatedly said that the law prohibiting such registrations could not be avoided by merely resorting to phonetic spelling. The mark “Kanelasscs” conveys, and obviously was intended to convey, to the purchasing public definite information as to the character of the product sold under it. Certainly any producer of cane molasses would be entitled to sell it under that name.
It follows, therefore, that the Patent Office properly refused registration to this applicant. The decision is affirmed.

Affirmed.